Title: From George Washington to Jonathan Trumbull, Sr., 23 June 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Middle-Brook 23d June 1777

I have had the honor to receive your letter of the 12th instant—Permit me to assure you Sir, that it would give me pleasure to comply

with your request for Field Pieces, were it in my power—but it is not. We have not sufficient for the Army. General Schuyler applied for twelve, by a late Letter, for his Department, which cannot be furnished. Our number is so small that we do not think it expedient to appoint more than two to each of our Brigades—We are obliged to keep some reserve, in case of misfortunes.
Your exertions to compleat your Quota of Troops oblige me much, and I am happy to hear they are likely to be attended with so much success.
In respect to exchanging the Prisoners taken in the Danbury expedition, as the action was chiefly with the Militia, it seems to fall with more propriety under your direction. I am content that you should make a proposition of the sort, if it be agreeable, to General Howe, and that the exchange should take place, if he will accede to it. We are in dispute, upon the subject of the agreement between us, and I could not make the proposition with any degree of propriety.
On saturday night, and yesterday morning, General Howe and his Army evacuated Brunswick. Our advices of their intention, unhappily, were too late for us to make such dispositions to annoy them, as we wished: they had conveyed away their whole Baggage, and were clear of all incumbrances. General Greene commanded the Brigades particularly detached on this service; but before they could get up, the Enemy retreated. General Wayne’s only arrived in time on the ground, and behaved in a manner that does them Honor.
Colo. Morgan and his Corps of Light Troops composed of Rifle Men distinguished themselves greatly, and hanging on the Flanks of the Enemy, did them a good deal of damage—They are now within their Lines at Amboy. What their next operations and movements will be, I cannot determine—I should have been more particular upon this subject, had not the urgency of Mr Trumbulls Business, by whom this goes, required his departure. I have the Honor to be with great respect Sir Your most obedient humble Servant

Go: Washington


P.S. Yours of the 9th June has been also received. General Putnam has ordered Payment for the Militia mentioned therein.

